SUPREME COURT OF PENNSYLVANIA
                       COMMITTEE ON RULES OF EVIDENCE

                                    FINAL REPORT1

             Amendment of Pa.R.E. 803(6), (8), (10) with Revision of the
         Comment to Pa.R.E. 802, 803(7), 803(9), and Adoption of Pa.R.E. 902(13)

        On November 9, 2016, effective January 1, 2017, upon recommendation of the
Committee on Rules of Evidence, the Court ordered the amendment of Pa.R.E. 803(6),
(8), (10), together with the revision of the Comment to Pa.R.E. 802, 803(7), 803(9) and
adoption of Pa.R.E. 902(13). As more fully set forth in the publication report at 45 Pa.B.
6472 (November 7, 2015), the Committee recommended these changes to specify the
burden shift to the opponent to show a lack of trustworthiness in Rule 803(6), to codify
statutory requirements regarding the proof of public records and the absence thereof in
Rules 803(8) and 803(10), respectively, and to provide for the authentication of a
certificate of the non-existence of a public record in Rule 902. These changes
necessitated corollary revisions to the Comment to Rule 802, Rule 803(7), and Rule
803(9).




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.